DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 20, and 27 are objected to because of the following informalities:  
As to claim 16 (dependent on claim 13 which depends on claim 11) , the phrase “a second capacitor” in line 2 of the claim should be changed to “the second capacitor”, since “ second capacitor” was previously recited in claim 11. Appropriate correction is required.
As to claim 20 (dependent on claim 16 which depends on claims 11 and 13), the phrase “a capacitor connecting transistor ” in lines 2-3 of the claim should be changed to “the capacitor connecting transistor”, since “a capacitor connecting transistor” was previously recited in claim 11. Appropriate correction is required.
As to claim 20 (dependent on claim 16 which depends on claims 11 and 13) , the phrase “the second capacitor connecting transistor ” in line 7 of the claim should be changed to “the capacitor connecting transistor”, since applicant has amended “a second capacitor connecting transistor” to “a capacitor connecting transistor” in lines 2-3 of claim 20. Appropriate correction is required.
As to claim 27, the phrase “the second electrode of the first capacitor connecting transistor”  in lines 12-13 of the claim should be changed to “a second electrode of the first capacitor connecting transistor”, since “second electrode of the first capacitor connecting transistor” was not previously recited. Appropriate correction is required.
As to claim 27, the phrase “a second electrode of the first capacitor connecting transistor”  in lines 17-18 of the claim should be changed to “the second electrode of the first capacitor connecting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second capacitor" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note that applicant has deleted “a second capacitor connecting transistor” in claim 11. 
Claim 11 recites the limitation "the second capacitor connecting transistor " in line 7 of the claim and claim 13 recites the limitation "the second capacitor connecting transistor" in lines 2,4-5 and 7-8 of the claim. There is insufficient antecedent basis for this limitation in the claim.
 Claims 12-22, and 24-25 are rejected based on dependence on claim 11.
	Claim 18 recites “sixth overlap area” without reciting “fifth overlap area”. It is unclear how one can have  “sixth overlap area” without having “fifth overlap area”.

 	Claim 20 recites “seventh via hole” without reciting “sixth via hole”. It is unclear how one can have “seventh via hole” without having “sixth via hole”.
  	Claim 21 recites “eighth overlap area” without reciting  “fifth overlap area” and “sixth overlap area”. It is unclear how one can have  “eighth overlap area” without having “fifth overlap area” and “sixth overlap area”.
	Claim 21 recites “eighth via hole” without reciting “sixth via hole”. It is unclear how one can have “eighth via hole” without having “sixth via hole”.
 	Claim 22 recites “ninth overlap area” without reciting “fifth overlap area”, and  “sixth overlap area” . It is unclear how one can have  “ninth overlap area” without having  “fifth overlap area”, and “sixth overlap area”.
 	Claim 22 recites “ninth via hole” without reciting “sixth via hole”. It is unclear how one can have “ninth via hole” without having “sixth via hole”.
	Claim 24 recites “tenth overlap area” without reciting “fifth overlap area”, and “sixth overlap area”. It is unclear how one can have  “tenth overlap area” without having “fifth overlap area”, and “sixth overlap area.”
 	 Claim 24 recites “tenth via hole” without reciting “sixth via hole”. It is unclear how one can have “tenth via hole” without having  “sixth via hole”.
Claim 25 recites the limitation “the third node control transistor" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

 	Claim 25 recites “fifth conductive portion”, “sixth conductive portion” and “seventh conductive portion” without previously reciting  “third conductive portion” and “fourth conductive portion”. It is unclear how one can have “fifth conductive portion”, “sixth conductive portion” and “seventh conductive portion” without having “third conductive portion” and “fourth conductive portion”.
 	Claim 25 recites “ sixth channel portion” without previously reciting “third channel portion” , “fourth channel portion” and “fifth channel portion”. It is unclear how one can have “ sixth channel portion” without previously reciting  “third channel portion” , “fourth channel portion” and “fifth channel portion”. 
 	
	 			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2019/0340969 A1). 
 	As to claim 1, Hu et al. teaches a display substrate ([0002]: display panel) , comprising a scan driving circuit (130 in Fig. 1) and a display area (110 A in Fig. 1)provided on a base substrate (112 in Fig. 1), the scan driving circuit comprising a plurality of shift register units (210(1), 210(2)…210(N) in Fig. 3) and further comprising a first voltage signal line (L4 in Fig. 6B), a second voltage signal line (RSL in Fig. 
 	wherein at least one of the plurality of shift register units comprises an output circuit (M1’,M2’, M3’, M14’ in Figs. 4B and 6B) and a signal output line (OUT(i+1) in Figs. 4B and 6B) , wherein the output circuit is coupled to the first voltage signal line (CN2 in Fig. 4B;[0059]: signal CN2 provided by signal line L4; L4 in Fig. 6B), the second voltage signal line (RST in Fig. 4B; [0051]: the reset signal line RSL provides the reset signal RST; RSL in Fig. 6B), and the signal output line (OUT(i+1) in Figs. 4B and 6B), and the signal output line extends in a second direction intersecting the first direction (Figs. 3 and 6B shows the OUT(i+1) line extends in horizontal direction intersecting the vertical direction); and
 	wherein an orthogonal projection of one or more transistors (M1’,M2’, M3’, M14’ in Fig 6B) included in the output circuit on the base substrate ([0065]:substrate) is provided between an orthogonal projection of the first voltage signal line (L4 in Fig. 6B) on the base substrate ([0065]: substrate 112) and an orthogonal projection of the second voltage signal line (RSL in Fig. 6B) on the base substrate ([0065]: substrate 112).
 	As to claim 2, Hu et al. teaches the display substrate according to claim 1, wherein the first voltage signal line (CN2 in Fig. 4B;[0059]: signal CN2 is the signal C4 provided by line L4; L4 in Fig. 6B) provides a first voltage to the output circuit (M3’ in Fig. 3), and the second voltage signal line provides a second voltage (RST in Fig. 4B; [0051]: the reset signal line RSL provides the reset signal RST; RSL in Fig. 6B;[0071]: low voltage of RST in Fig. 8) which is lower than the first voltage to the output circuit (CN2 in Fig. 4B; [0059]: signal CN2 is the signal C4 provided by line L4; [0071]: high voltage level of C4 in Fig. 8).

 	As to claim 4, Hu et al. teaches the display substrate according to claim 1, wherein the first voltage signal line ([0059]: signal CN2 is the signal C4 provided by line L4; L4 in Fig. 6B) is located on a side of the second voltage signal line (left side of RSL in Fig. 6B;[0051]: the reset signal line RSL provides the reset signal RST) distal to the display area (110A in Fig. 1;[0049]: gate driving circuit includes shift register;[0065]: FIG. 6B is a component layout diagram of shift register).
 	As to claim 5, Hu et al. teaches the display substrate according to claim 1, wherein the output circuit comprises an output transistor (M1’ in Fig. 4B) and an output reset transistor (M2’ in Fig. 4B), which are arranged along the first direction (Fig. 4B, vertical direction);
 	a first electrode of the output reset transistor (M2’ in Fig. 4B) is coupled to the first voltage signal line (CN2 in Fig. 4B) and a first electrode of the output transistor (M1’ in Fig. 4B) is coupled to the second voltage signal line (RST in Fig. 4B); and
 	a second electrode of the output transistor (M1’ in Fig. 4B) and a second electrode of the output reset transistor (M2’ in Fig. 4B)  are both coupled to the signal output line (OUT(i+1) in Fig. 4B).
 		
As to claim 23, Hu et al. teaches the display substrate according to claim 1, wherein the scan driving circuit further comprises a third voltage signal line (VL in Fig. 6B) which extends in the first direction (vertical direction in Fig. 6B);
the second clock signal line is provided between the first clock signal line and the third voltage signal line; or, the first clock signal line is provided between the second clock signal line and the third voltage signal line (the second clock signal line L2 in Fig. 6B is provided between the first clock signal line L1 and the third voltage signal line VL in Fig. 6B).
.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior art of record does not disclose applicant’s claimed invention: “the display substrate according to claim 5, wherein active layers of the output transistor and the output reset transistor are formed by one continuous first semiconductor layer; and the first semiconductor layer and the signal output line are arranged along the first direction, wherein a gate electrode of the output reset transistor comprises at least one output reset gate pattern, the first electrode of the output reset transistor comprises at least one first electrode pattern, and the second electrode of the output reset transistor comprises at least one second electrode pattern; the output reset gate pattern is located between the first electrode pattern and the second electrode pattern, which are adjacent to each other; and the second electrode pattern, the output reset gate pattern, and the first electrode pattern all extend in the second direction intersecting the first direction, or wherein a gate electrode of the output 
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 27 is rewritten to overcome the claim objection(s) as set forth in the Office action above, and in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 27, the prior art of record does not disclose applicant’s claimed invention: “The display substrate according to claim 5, wherein the scan driving circuit further comprises a third voltage signal line, and the at least one shift register unit further comprises an output capacitor, a first capacitor, a second capacitor, a first transistor, a second transistor, a first capacitor connecting transistor, a second capacitor connecting transistor, a first node control transistor, a second node control transistor, an input transistor, and a third node control transistor; a second electrode of the first transistor is coupled to a second plate of the output capacitor, a first electrode of the first transistor is coupled to the first voltage signal line, and a gate electrode of the first transistor is coupled to a second electrode of the third node control transistor; a first electrode of the second transistor is coupled to a first plate of the first capacitor, a second electrode of the second transistor is coupled to the second electrode of the first capacitor connecting transistor, and a gate electrode of the second transistor is coupled to a gate electrode of the third node control transistor; a gate electrode of the first capacitor connecting 
a second electrode of the output transistor and a second electrode of the output reset transistor are both coupled to the signal output line.”


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, and 11-26 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Umezaki et al. (US 2008/0079001 A1) teaches shift register applied to scan line driver circuit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY KHOO/Primary Examiner, Art Unit 2624